DETAILED ACTION
Response to Amendment
The amendment filed 06/21/2022 has been entered.
Claims 1, 6, 9, and 14 are amended.
Claims 1-14 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For instance, regarding claim 1, 9, and 14 the applicant is claiming a coverage area being a range where the sensor can perform a measurement. The wording also claims the coverage area as being based on the prediction intensity of an echo which is based on the water temperature and electrical conductivity. The wording of the claim also says the prediction intensity is an echo intensity is also the echo which the installation type sensor receives which can mean it is basically the echo it receives. It is unclear to a person of ordinary skill which is being claimed and where the metes and bounds of the claimed invention lie as there are multiple things that would read on the claim. The wording of the claim indicates that prediction intensity of an echo is based on the temperature and conductivity and the echo and at the same time is the echo the senor receives. It is unclear which one is being claimed and how they interact. The broadest reasonable interpretation of the claim appears to indicate that any art that considers the effect of temperature and conductivity on an echo would read on the claim.
The claims also claim a mobile sensor that detects the object, however this is indefinite as it appears to be either intended use or a desired outcome without showing how it is to be implemented as there is no actual signal being sent yet as the remainder of the sentence is in future tense. It can mean actual echo signals or it is a desired outcome or a condition that may not be satisfied if there is no object detected. It is unclear to a person of ordinary skill which is being claimed and where the metes and bounds of the claimed invention lie and how to avoid infringement if the language treats it as a condition to be met.
 The applicants also claim determining a position where the mobile sensor is to be disposed. This appears to be ambiguous and arbitrary as any chosen position after calculation of the coverage area would read on the claim. The applicants also claim “a probability that the object is present”. This can mean a possible signal from an echo to being any arbitrarily chosen probability value. It can mean any area nearby as there may be an object there. It is unclear to a person of ordinary skill what is being claimed and where the metes and bounds of the claimed invention lie.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over  Harnett (US 20180107210 A1) in view of Barron (US 20100082264 A1) and Schmidt (US 5894450 A).
Regarding claim 1, Harnett[ Abstract; Fig 1, 2A, 2B, 2C, 18, 19] teaches at least one memory storing instructions[#122 in Fig 19]; and
at least one processor configured to access the at least one memory and execute the instructions[#121 in Fig 19] to: …..
wherein the prediction intensity of the echo is an echo intensity that an installation-type sensor under water receives; [0151-0153 has system processing sonar returns which indicate objects in water; 0205, 0207, 224 has data being sent to unmanned vehicle #120; Fig 10A, 10B; This can also be interpreted as a conditional statement.];
predict, based on the prediction intensity of the echo of the object with respect to a beam emitted from the installation-type sensor[0158, 0205 and 0207-implicit that device #105 can determine the location or future location of the target, such as based on the current location, speed, altitude, and/or direction of travel of the target and based on data such has radar, sonar, etc]
a coverage area being a range in which the installation-type sensor[#117 of #105 in fig. 19] that detects the object can perform a measurement[0144, 0158, 0175, 0177 has the coverage area #205 with 0098 of the marine vessel being used].....;
determine a position in which a mobile sensor[#120 that detects the object at 0191-people or objects] is to be disposed, based on the predicted coverage area and a probability that the object is present[0191 has location and possible signatures being sent], wherein the mobile sensor[#30] is attached to a vehicle[#20] in water [Fig 2A, 2B]; and
control a position of the mobile sensor based on the determined position[Fig 10A, 10B; 0086, 0098, 0100, 0104, 0191, 0203, 0251 has unmanned vehicle #120 performing various operations automatically].
Harnett, does not explicitly teach ….. calculate a prediction intensity an echo from each point under water based on a measurement result of a water temperature and an electrical conductivity of a region in which an object in water is to be detected, ….. wherein the installation-type sensor is installed underwater, and the installation-type sensor connects with the control apparatus via an underwater cable;[a person of ordinary skill would understand that the boat would have underwater sonar];
Barron teaches ….. calculate a prediction intensity an echo from each point under water based on a measurement result of a water temperature and an electrical conductivity of a region in which an object in water is to be detected[Abstract; 0010-0013, 0059; Figs 10A-C has models of how sound travels based on temperature and electrical conductivity]
It would have been obvious to one of ordinary skill in the art to have modified the sensor in Harnett to consider the effect of temperature and electrical conductivity on the sound for more accurate measurements. 
Schmidt[ Abstract] teaches ..... a coverage area being a range in which the installation-type sensor that detects the object can perform a measurement, wherein the installation-type sensor is installed underwater [Fig 1 has nodes #10 to #14 which are underwater installation type sensors; Col 2; lines 40-45 teaches the use of cables for control];
determine a position in which a mobile sensor that detects the object is to be disposed[ Abstract; Fig 1 teaches underwater vehicles- #22 to #26]..... wherein the mobile sensor is attached to a vehicle in water[Abstract; Fig 1 teaches underwater vehicles- #22 to #26]; and
control a position of the mobile sensor based on the determined position[Abstract teaches controlling underwater vehicles from the nodes].
It would have been obvious to one of ordinary skill in the art to have modified the sensor in Harnett in view of the underwater installation of Schmidt to have multiple nodes to monitor and control the vehicles and have redundant nodes and greater coverage. Additionally, it has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.
Regarding claim 9, Harnett[Abstract; Fig 1, 2A, 2B, 2C, 18, 19] teaches ….. wherein the prediction intensity of the echo is an echo intensity that an installation-type sensor under water receives [0151-0153 has system processing sonar returns which indicate objects in water; 0205, 0207, 224 has data being sent to unmanned vehicle #120; Fig 10A, 10B];
predicting, based on the prediction intensity of the echo of the object with respect to a beam emitted from the installation-type sensor,[0158, 0205 and 0207-implicit that device #105 can determine the location or future location of the target, such as based on the current location, speed, altitude, and/or direction of travel of the target and based on data such has radar, sonar, etc]
a coverage area being a range in which the installation-type sensor [#117 of #105 in fig. 19] that detects the object can perform a measurement[0144, 0158, 0175, 0177 has the coverage area #205 with 0098 of the marine vessel being used].....;
determining a position in which a mobile sensor that detects the object is to be disposed, based on the predicted coverage area and a probability that the object is present[0191 has location and possible signatures being sent], wherein the mobile sensor is attached to a vehicle in water [Fig 2A, 2B]; and
controlling a position of the mobile sensor [Fig 10A, 10B; 0086, 0098, 0100, 0104, 0191, 0203, 0251 has unmanned vehicle #120 performing various operations automatically].
Harnett, does not explicitly teach calculating a prediction intensity an echo from each point under water based on a measurement result of a water temperature and an electrical conductivity of a region in which an object in water is to be detected, ….. wherein the installation-type sensor is installed underwater, and the installation-type sensor connects with the control apparatus via an underwater cable;[a person of ordinary skill would understand that the boat would have underwater sonar];
Barron teaches calculating a prediction intensity an echo from each point under water based on a measurement result of a water temperature and an electrical conductivity of a region in which an object in water is to be detected[Abstract; 0010-0013, 0059; Figs 10A-C has models of how sound travels based on temperature and electrical conductivity]
It would have been obvious to one of ordinary skill in the art to have modified the sensor in Harnett to consider the effect of temperature and electrical conductivity on the sound for more accurate measurements. 
Schmidt[ Abstract] teaches ..... a coverage area being a range in which the installation-type sensor that detects the object can perform a measurement, wherein the installation-type sensor is installed underwater [Fig 1 has nodes #10 to #14 which are underwater installation type sensors; Col 2; lines 40-45 teaches the use of cables for control];
determining a position in which a mobile sensor that detects the object is to be disposed[Abstract; Fig 1 teaches underwater vehicles- #22 to #26]..... wherein the mobile sensor is attached to a vehicle in water[Abstract; Fig 1 teaches underwater vehicles- #22 to #26]; and
controlling a position of the mobile sensor based on the determined position [Abstract teaches controlling underwater vehicles from the nodes].
It would have been obvious to one of ordinary skill in the art to have modified the sensor in Harnett in view of the underwater installation of Schmidt to have multiple nodes to monitor and control the vehicles and have redundant nodes and greater coverage. Additionally, it has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.
Regarding claim 14, Harnett[Abstract; Fig 1, 2A, 2B, 2C, 18, 19] teaches ….. wherein the prediction intensity of the echo is an echo intensity that an installation-type sensor under water receives [0151-0153 has system processing sonar returns which indicate objects in water; 0205, 0207, 224 has data being sent to unmanned vehicle #120; Fig 10A, 10B];
coverage area prediction processing of predicting based on the prediction intensity of the echo of the object with respect to a beam emitted from the installation-type sensor,[0158, 0205 and 0207-implicit that device #105 can determine the location or future location of the target, such as based on the current location, speed, altitude, and/or direction of travel of the target and based on data such has radar, sonar, etc; 0205, 0207, 224 has data being sent to unmanned vehicle #120; Fig 10A, 10B],…..
control processing of determining a position in which a mobile sensor that detects the objects to be disposed, based on the coverage area predicted in the coverage area prediction processing and a probability that the object is present [0191 has location and possible signatures being sent], and controlling a position of the mobile sensor[Fig 10A, 10B; 0086, 0098, 0100, 0104, 0191, 0203, 0251 has unmanned vehicle #120 performing various operations automatically].
Harnett, does not explicitly teach processing of calculating a prediction intensity an echo from each point under water based on a measurement result of a water temperature and an electrical conductivity of a region in which an object in water is to be detected, ….. wherein the installation-type sensor is installed underwater, and the installation-type sensor connects with the control apparatus via an underwater cable;[a person of ordinary skill would understand that the boat would have underwater sonar];
Barron teaches calculating a prediction intensity an echo from each point under water based on a measurement result of a water temperature and an electrical conductivity of a region in which an object in water is to be detected[Abstract; 0010-0013, 0059; Figs 10A-C has models of how sound travels based on temperature and electrical conductivity]
It would have been obvious to one of ordinary skill in the art to have modified the sensor in Harnett to consider the effect of temperature and electrical conductivity on the sound for more accurate measurements. 
Schmidt[ Abstract] teaches ..... a coverage area being a range in which the installation-type sensor that detects the object can perform a measurement, wherein the installation-type sensor is installed underwater [Fig 1 has nodes #10 to #14 which are underwater installation type sensors; Col 2; lines 40-45 teaches the use of cables for control];
control processing of determining a position in which a mobile sensor that detects the object is to be disposed[ Abstract; Fig 1 teaches underwater vehicles- #22 to #26]..... wherein the mobile sensor is attached to a vehicle in water[Abstract; Fig 1 teaches underwater vehicles- #22 to #26]; and
controlling a position of the mobile sensor [Abstract teaches controlling underwater vehicles from the nodes].
It would have been obvious to one of ordinary skill in the art to have modified the sensor in Harnett in view of the underwater installation of Schmidt to have multiple nodes to monitor and control the vehicles and have redundant nodes and greater coverage. Additionally, it has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.
Regarding claim 2, Harnett[ Abstract], as modified, teaches determine a position in which the mobile sensor that detects the object is to be disposed[0191 has location and possible signatures being sent], based on a movement cost being an indicator indicating a load of a movement of the mobile sensor from a current position, the coverage area, and a probability that the object is present.[0086, 0093, 0094, 0100, 0104, 0114, 0191, 0203, 0251 has unmanned vehicle #120 performing operations automatically including range calculations based on battery].
Regarding claim 3, Harnett[Abstract], as modified, teaches compare an indicator calculated, based on the movement cost, the coverage area, and a probability that the object is present, with a reference value; and determine whether or not a measurement by the mobile sensor is necessary. [0086, 0093, 0094, 0100, 0104, 0114, 0177, 0191, 0203, 0251 has automated unmanned vehicle #120 deciding to return based on battery as well as updating maps].
Regarding claim 4, Harnett[Abstract], as modified, teaches determine, based on the movement cost, whether or not to allow a movement, after a measurement is completed at a first point that needs a measurement, to a second point being a point that needs a measurement different from the first point, when there are a plurality of points that need a measurement by the mobile sensor. [0086, 0093, 0094, 0100, 0103, 0104, 0114, 0191, 0203, 0251 has automated unmanned vehicle #120 deciding to return based on battery while travelling by itself].
Regarding claim 5, Harnett[Abstract], as modified, teaches calculate the movement cost, based on a remaining quantity of a power source of the mobile sensor. [0093, 0094, 0235, 0245]
Regarding claim 6, Harnett[Abstract] teaches an environmental sensor that measures a water temperature and …..  in which an object is to be detected[Fig 19 has #117 or #130; 0021 has temperature sensor];
a plurality of installation-type sensors that detect the object[Fig 19 has #117];
a vehicle including a sensor configured to detect the object and a power source for moving by autonomous navigation[#120 is vehicle with power from #125 and sensors #130];
and the control apparatus according claim 1[See rejection above and Fig 19],
wherein the at least one processor of the control apparatus is further configured to execute the instructions to: acquire the measurement result from an environment sensor, predict the coverage area of the installation-type sensor, based on a measurement result of the environmental sensor[0177, 0205, 0228 has unmanned vehicle scouting];
and determine a position in which the vehicle is to be disposed as the mobile sensor, based on the predicted coverage area[0089, 0141, 0155, 0172, Claim 1 shows multiple ways in which vehicle determines its location].
Harnett does explicitly mention electrical conductivity[though it would be an obvious factor to consider to a person of ordinary skill in the art].
Barron teaches the use of electrical conductivity[Abstract; 0010-0013, 0059; Figs 10A-C has models of how sound travels based on temperature and electrical conductivity]
Schmidt teaches the use of salinity monitoring [Col 2; Lines 30-35 has temperature salinity sensors which are an indication of electrical conductivity]
It would have been obvious to one of ordinary skill in the art to have modified the sensor in Harnett with either the teachings of Barron or the sensors of Schmidt to consider the effect of electrical conductivity on the sound for more accurate measurements. 
Regarding claim 7, Harnett[Abstract], as modified, teaches a communication feeder apparatus that includes a repeater configured to relay communication between the environmental sensor and the installation-type sensor[Fig 19 has #113 and #123 to relay communication], and the control apparatus, a feeder configured to supply electric power to the environmental sensor and the installation-type sensor. [0253 says vehicle has its own power source to power components].
Regarding claim 8, Harnett[Abstract], as modified, teaches an inputting/lifting-and- recovering apparatus configured to release the vehicle, lift the vehicle, recover the vehicle after lifting, and supply electricity to the vehicle, wherein the vehicle is released from the inputting/lifting-and recovering apparatus, and returns to the inputting/lifting-and-recovering apparatus, based on control by the control apparatus. [#227 in Fig 5 has landing zone. 0081, has vehicle charging on return. 0100, 0114, 0120 has vehicle returning based on command or automatically].
Regarding claim 10, Harnett[Abstract], as modified, teaches determining a position in which the mobile sensor that detects the object is to be disposed[0191 has location and possible signatures being sent], based on a movement cost being an indicator indicating a load of a movement of the mobile sensor from a current position, the coverage area, and a probability that the object is present.[0086, 0093, 0094, 0100, 0104, 0114, 0191, 0203, 0251 has unmanned vehicle #120 performing operations automatically including range calculations based on battery].
Regarding claim 11, Harnett[Abstract], as modified, teaches comparing an indicator calculated, based on the movement cost, the coverage area, and a probability that the object is present, with a reference value; and determining whether or not a measurement by the mobile sensor is necessary. [0086, 0093, 0094, 0100, 0104, 0114, 0177, 0191, 0203, 0251 has automated unmanned vehicle #120 deciding to return based on battery as well as updating maps].
Regarding claim 12, Harnett[Abstract], as modified, teaches determining that there are a plurality of points that need a measurement by the mobile sensor, determining, based on the movement cost, whether or not to allow a movement, after a measurement is completed at a first point that needs a measurement, to a second point being a point that needs a measurement different from the first point.[0086, 0093, 0094, 0100, 0103, 0104, 0114, 0191, 0203, 0251 has automated unmanned vehicle #120 deciding to return based on battery while travelling by itself].
Regarding claim 13, Harnett[Abstract], as modified, teaches calculating the movement cost, based on a remaining quantity of a power source of the mobile sensor. [0093, 0094, 0235, 0245].

Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they moot because the arguments do not apply to the specific combination of the references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645